MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                  FILED
regarded as precedent or cited before any                         Jul 31 2017, 9:23 am
court except for the purpose of establishing
                                                                       CLERK
the defense of res judicata, collateral                            Indiana Supreme Court
                                                                      Court of Appeals
estoppel, or the law of the case.                                       and Tax Court




ATTORNEY FOR APPELLANT
Brian M. Pierce
Muncie, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Clarel Strausburg and                                     July 31, 2017
Kandy Strausburg,                                         Court of Appeals Case No.
Appellants-Defendants,                                    38A02-1702-SC-329
                                                          Appeal from the Jay Superior
        v.                                                Court
                                                          The Honorable Max C. Ludy, Jr.,
Town of Bryant,                                           Judge
Appellee-Plaintiff                                        Trial Court Cause No.
                                                          38D01-1606-SC-157



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 38A02-1702-SC-329 | July 31, 2017        Page 1 of 3
[1]   Clarel and Kandy Strausburg own multiple properties in Bryant, Indiana. On

      June 7, 2016, the Town of Bryant (the Town) filed a small claims action against

      the Strausburgs for failure to pay sewage bills on some of their properties.1


[2]   Sewage and trash collection is governed by the Town’s ordinances. Pursuant to

      those ordinances, the standard cost for sewage services is $29.85 per month.

      Under certain circumstances, rate reductions may apply. For example, a house

      that has been vacant for at least six months may be eligible for an “empty rate”

      of $10 per month. Appellant’s App. Vol. II p. 5. The Strausburgs believe that

      they should have been charged the empty rate on some of their properties rather

      than the full standard rate.


[3]   Ordinance Number 1992-32 provides for a consumer appeal procedure

      “‘whereby a user shall have the right to appeal a decision of the administrator of

      the sewer system and user charge system to the Town Council and that any

      decision concerning the sewage system or user charges of the Town Council

      may be appealed to the Circuit Court of the county.’” Id. at 7.


[4]   There is no evidence in the record that the Strausburgs sought relief from the

      Town Council. Instead, they simply stopped paying their bills. The trial court

      found that the Strausburgs “wanted to litigate said charges in small claims court




      1
          The complaint is not included in the record on appeal.
      2
        This ordinance is not included in the record on appeal, but the trial court included the relevant language in
      its order.

      Court of Appeals of Indiana | Memorandum Decision 38A02-1702-SC-329 | July 31, 2017                  Page 2 of 3
      which completely bypassed the Town Council and the circuit court review and

      appeal procedures.” Id. Ultimately, the trial court ruled in favor of the Town,

      finding that the Strausburgs had failed to pay their bills and, as such, were liable

      to the Town for the unpaid bills as well as late fees.


[5]   The Strausburgs argue on appeal that the trial court inappropriately raised the

      affirmative defense of exhaustion of administrative remedies on behalf of the

      Town. We disagree with that framing of the trial court’s analysis. It is evident

      that the trial court merely examined the relevant ordinances and found that,

      because the Strausburgs failed to challenge their bills pursuant to the Town’s

      ordinances, as a matter of law, they had no defense to their failure to pay the

      sewage bills. Based on this record, we see no reason to second-guess the trial

      court in that regard.


[6]   The judgment of the trial court is affirmed.


      Bailey, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 38A02-1702-SC-329 | July 31, 2017   Page 3 of 3